          Case 7:20-cv-00682-GMB Document 19 Filed 09/15/21 Page 1 of 17                             FILED
                                                                                            2021 Sep-15 PM 02:11
                                                                                            U.S. DISTRICT COURT
                                                                                                N.D. OF ALABAMA


                       UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ALABAMA
                            WESTERN DIVISION

    KIMBERLY L. BROWN,                           )
                                                 )
          Plaintiff,                             )
                                                 )
    v.                                           )   Case No. 7:20-cv-682-GMB
                                                 )
    KILOLO KIJAKAZI, 1 Acting                    )
    Commissioner of Social Security,             )
                                                 )
          Defendant.                             )

                              MEMORANDUM OPINION

         On April 17, 2017, Plaintiff Kimberly L. Brown filed an application for

disability insurance benefits (“DIB”). Her alleged disability onset date is March 1,

2017. 2 Brown’s application for benefits was denied at the initial administrative

level. She then requested a hearing before an Administrative Law Judge (“ALJ”).

The ALJ held a hearing on November 20, 2018 and denied Brown’s claims on

February 20, 2019. Brown requested a review of the ALJ’s decision by the Appeals

Council, which declined review on March 30, 2020. As a result, the ALJ’s decision

became the final decision of the Commissioner of the Social Security Administration


1
  Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant
to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted for
Andrew Saul. No further action need be taken to continue this suit by reason of the last sentence
of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).
2
  Her original alleged disability onset date was February 24, 2017, but at the hearing Brown
amended her alleged onset date to correspond with a previous unfavorable decision dated February
28, 2017. R. 160.
        Case 7:20-cv-00682-GMB Document 19 Filed 09/15/21 Page 2 of 17




(the “Commissioner”) as of March 30, 2020.

       Brown’s case is now before the court for review pursuant to 42 U.S.C.

§§ 405(g) and 1383(c)(3). Under Rule 73 of the Federal Rules of Civil Procedure,

the parties have consented to the full jurisdiction of a United States Magistrate Judge.

Doc. 15. Based on a review of the parties’ submissions, the relevant law, and the

record as a whole, the court concludes that the decision of the Commissioner is due

to be affirmed.

                             I. STANDARD OF REVIEW 3

       The court reviews a Social Security appeal to determine whether the

Commissioner’s decision “is supported by substantial evidence and based upon

proper legal standards.” Lewis v. Callahan, 125 F.3d 1436, 1439 (11th Cir. 1997).

The court will reverse the Commissioner’s decision if it is convinced that the

decision was not supported by substantial evidence or that the proper legal standards

were not applied. Carnes v. Sullivan, 936 F.2d 1215, 1218 (11th Cir. 1991). The

court “may not decide the facts anew, reweigh the evidence, or substitute its

judgment for that of the Commissioner,” but rather “must defer to the

Commissioner’s decision if it is supported by substantial evidence.” Miles v. Chater,



3
  In general, the legal standards are the same whether a claimant seeks DIB or Supplemental
Security Income (“SSI”). However, separate, parallel statutes and regulations exist for DIB and
SSI claims. Therefore, citations in this opinion should be considered to reference the appropriate
parallel provision as context dictates. The same applies to citations for statutes or regulations
found in excerpted court decisions.


                                                2
       Case 7:20-cv-00682-GMB Document 19 Filed 09/15/21 Page 3 of 17




84 F.3d 1397, 1400 (11th Cir. 1997) (citation and internal quotation marks omitted).

“Even if the evidence preponderates against the Secretary’s factual findings, [the

court] must affirm if the decision reached is supported by substantial evidence.”

Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990). Moreover, reversal is not

warranted even if the court itself would have reached a result contrary to that of the

factfinder. See Edwards v. Sullivan, 937 F.2d 580, 584 n.3 (11th Cir. 1991).

      The substantial evidence standard is met “if a reasonable person would accept

the evidence in the record as adequate to support the challenged conclusion.”

Holladay v. Bowen, 848 F.2d 1206, 1208 (11th Cir. 1988) (quoting Boyd v. Heckler,

704 F.2d 1207, 1209 (11th Cir. 1983)). The requisite evidentiary showing has been

described as “more than a scintilla, but less than a preponderance.” Bloodsworth v.

Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983). The court must scrutinize the entire

record to determine the reasonableness of the decision reached and cannot “act as

[an] automaton[] in reviewing the [Commissioner’s] decision.” Hale v. Bowen, 831

F.2d 1007, 1010 (11th Cir. 1987). Thus, the court must consider evidence both

favorable and unfavorable to the Commissioner’s decision. Swindle v. Sullivan, 914

F.2d 222, 225 (11th Cir. 1990).

      The court will reverse the Commissioner’s decision on plenary review if the

decision applies incorrect law or fails to provide the court with sufficient reasoning

to determine that the Commissioner properly applied the law. Grant v. Astrue, 255



                                          3
       Case 7:20-cv-00682-GMB Document 19 Filed 09/15/21 Page 4 of 17




F. App’x 374, 375–76 (11th Cir. 2007) (citing Keeton v. Dep’t of Health & Human

Servs., 21 F.3d 1064, 1066 (11th Cir. 1994)). There is no presumption that the

Commissioner’s conclusions of law are valid. Id.

            II. STATUTORY AND REGULATORY FRAMEWORK

      To qualify for disability benefits, a claimant must show the “inability to

engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not less than 12 months.”

42 U.S.C. §§ 423(d)(1)(A) & 416(i). A physical or mental impairment is “an

impairment that results from anatomical, physiological, or psychological

abnormalities which are demonstrated by medically acceptable clinical and

laboratory diagnostic techniques.” 42 U.S.C. § 423(d)(3). Brown bears the burden

of proving that she is disabled and is responsible for producing evidence sufficient

to support her claim. See Ellison v. Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003).

      A determination of disability under the Social Security Act requires a five-

step analysis. 20 C.F.R. § 404.1520(a). The Commissioner must determine in

sequence:

      (1) Is the claimant presently unable to engage in substantial gainful
          activity?
      (2) Are the claimant’s impairments severe?
      (3) Do the claimant’s impairments satisfy or medically equal one of the
          specific impairments set forth in 20 C.F.R. Pt. 404, Subpt. P,
          App. 1?

                                          4
       Case 7:20-cv-00682-GMB Document 19 Filed 09/15/21 Page 5 of 17




      (4) Is the claimant unable to perform her former occupation?
      (5) Is the claimant unable to perform other work given her residual
          functional capacity, age, education, and work experience?

See Frame v. Comm’r, Soc. Sec. Admin., 596 F. App’x 908, 910 (11th Cir. 2015).

“An affirmative answer to any of the above questions leads either to the next

question, or, [at] steps three and five, to a finding of disability. A negative answer

to any question, other than at step three, leads to a determination of ‘not disabled.’”

McDaniel v. Bowen, 800 F.2d 1026, 1030 (11th Cir. 1986) (quoting 20 C.F.R.

§ 416.920(a)−(f)). “Once the finding is made that a claimant cannot return to prior

work the burden of proof shifts to the Secretary to show other work the claimant can

do.” Foote v. Chater, 67 F.3d 1553, 1559 (11th Cir. 1995) (citing Gibson v. Heckler,

762 F.2d 1516 (11th Cir. 1985)).

                 III. RELEVANT FACTUAL BACKGROUND

      Brown was 39 years old on her alleged onset date. R. 73. Her primary

complaints are lower back pain, incontinence, boils under her arms, depression, and

vomiting and nausea due to migraines. R. 161–79. In her disability report, Brown

alleged the following medical conditions: lower back issues from discs in her back,

boils under her arms, depression, and migraines. R. 375.

      Brown received her high school diploma and completed two years of college

coursework. R. 166. Her past work experience includes employment as a cake

decorator, cook, hairstylist, waitress, and baker. R. 166–67.



                                          5
       Case 7:20-cv-00682-GMB Document 19 Filed 09/15/21 Page 6 of 17




      At the administrative hearing, Brown testified that her nerve pain had not

changed since the previous hearing. R. 167. In February 2018, Brown underwent a

lumbar discectomy, which released pressure in her back. R. 828, 167. She averages

about two “good days” per week where she does not experience significant pain.

R. 173. She spends most of her day in the bed because she cannot stand for more

than 25 minutes, walk for more than five or six minutes, or sit for more than 45

minutes before experiencing pain in her back and legs. R. 182–83. She does not use

a cane or brace. R. 179. Brown needs help completing household chores such as

lifting a laundry basket, getting clothes out of the washing machine, and sweeping.

R. 180. She can drive but does so rarely because it is painful. R. 183. Her pain

medication makes her drowsy. R. 181. She testified that she falls asleep for four

hours per day, will get up for about two hours, and then go back to sleep. R. 182.

She experiences depressive symptoms but does not take the depression medicine

prescribed by her regular family care doctor because it makes her sick. R. 177–78.

She experiences migraines twice per week and her extended migraine episodes cause

nausea. R. 173–76. She also testified that she experiences random occasions of

incontinence. R. 167–69.

      The ALJ issued his decision on February 25, 2019. R. 60. Under step one of

the five-step evaluation process, he found that Brown has not engaged in substantial

gainful activity since March 1, 2017. R. 65. The ALJ concluded that Brown suffers



                                         6
        Case 7:20-cv-00682-GMB Document 19 Filed 09/15/21 Page 7 of 17




from the severe impairments of degenerative disc disease of the lumbar spine,

obesity, migraines, bilateral peroneal neuropathy, and hidradenitis suppurativa.4

R. 66–68. The ALJ found that these medically determinable impairments cause

more than minimal limitations to Brown’s ability to perform basic work activities.

R. 66. But the ALJ concluded at step three of the analysis that none of Brown’s

impairments satisfied or medically equaled the severity of one of those listed in the

applicable regulations. R. 68.

      Before proceeding to the fourth step, the ALJ determined that Brown had the

residual functional capacity (“RFC”) to perform a limited range of light work. R. 68.

More specifically, the ALJ found that Brown had the following limitations with

respect to light work as defined in 20 C.F.R. § 404.1567(b):

      she could change position at will from sitting, standing, or walking
      while remaining on task; occasionally climb stairs; never climb ladders;
      occasionally balance, stoop, kneel, crouch, and crawl; occasionally be
      exposed to extreme cold, extreme heat, humidity, wetness, and
      vibration; can tolerate up to a moderate noise level (example: office
      level noise); occasionally operate a motor vehicle; and can never be
      exposed to unprotected heights and moving mechanical parts.

R. 68. At steps four and five, the ALJ considered Brown’s age, education, work

experience, and RFC in determining that, although she is not able to perform any

past relevant work, there are jobs that exist in significant numbers in the national



4
 The ALJ found Brown’s alleged complaint of depression to be non-severe. R. 66–68. Brown
does not challenge these findings.


                                            7
       Case 7:20-cv-00682-GMB Document 19 Filed 09/15/21 Page 8 of 17




economy that she can perform. R. 73. Based on the testimony of a vocational expert

(“VE”), the ALJ determined the Brown could work as an office helper, information

clerk, and cashier. R. 74. Accordingly, the ALJ determined that Brown was not

disabled within the meaning of the Social Security Act from March 1, 2017 through

the date of his decision. R. 74. Based on these findings, the ALJ denied Brown’s

application for benefits. R. 75.

                                   IV. DISCUSSION

      Brown makes three arguments in favor of remand: (1) the ALJ did not

properly evaluate her subjective symptoms of pain, (2) the ALJ’s RFC finding is not

supported by substantial evidence, and (3) the ALJ did not pose a complete and

sufficient hypothetical to the VE including all of Brown’s limitations and

impairments. Doc. 17 at 2–17. The court addresses each argument in turn and finds

that substantial evidence supports the ALJ’s decision and the ALJ applied the proper

standards to reach his conclusions.

A.    Pain Standard

      Brown first argues that the ALJ improperly discredited her complaints of pain

by “cherry-picking the medical records to offer findings to bolster his opinion” about

her symptoms. Doc. 17 at 4. Brown contends that her subjective complaints of pain

are voiced consistently throughout the record, and she highlights medical records

from GMG NS Neurosurgery detailing treatment from Dr. Hrynkiw, a neurosurgeon,



                                          8
        Case 7:20-cv-00682-GMB Document 19 Filed 09/15/21 Page 9 of 17




along with medical records from Preferred Pain Associates. Doc. 17 at 4–10.

      In addressing a claimant’s subjective description of pain and symptoms, the

law is clear:

      In order to establish a disability based on testimony of pain and other
      symptoms, the claimant must satisfy two parts of a three-part test
      showing: (1) evidence of an underlying medical condition; and
      (2) either (a) objective medical evidence confirming the severity of the
      alleged pain; or (b) that the objectively determined medical condition
      can reasonably be expected to give rise to the claimed pain. If the ALJ
      discredits subjective testimony, he must articulate explicit and adequate
      reasons for doing so.

Wilson v. Barnhart, 284 F.3d 1219, 1225 (11th Cir. 2002) (citations omitted); see

also 20 C.F.R. §§ 404.1529. If a claimant satisfies the first part of the test, the ALJ

must evaluate the symptoms’ intensity, persistence, and effect on the claimant’s

ability to work. See 42 U.S.C. § 423(d)(5)(A); 20 C.F.R. §§ 404.1529(c) & (d); 20

C.F.R. §§ 416.929(c) & (d). While evaluating the evidence, the ALJ must consider

whether inconsistencies exist within the evidence or between the claimant’s

statements and the evidence, including her history, medical signs and laboratory

findings, and statements by medical sources or other sources about how her

symptoms affect her. 20 C.F.R. §§ 404.1529(C)(4) & 416.929(c)(4). In determining

whether substantial evidence supports an ALJ’s credibility determination, “[t]he

question is not . . . whether the ALJ could have reasonably credited [the claimant’s]

testimony, but whether the ALJ was clearly wrong to discredit it.” Werner v. Comm’r

of Soc. Sec., 421 F. App’x 935, 939 (11th Cir. 2011). The ALJ is not required to

                                          9
       Case 7:20-cv-00682-GMB Document 19 Filed 09/15/21 Page 10 of 17




conduct an explicit symptom analysis, but the reasons for his findings must be clear

enough that they are obvious to a reviewing court. See Foote, 67 F.3d at 1562. “A

clearly articulated credibility finding with substantial supporting evidence in the

record will not be disturbed by a reviewing court.” Id. (citation omitted).

      The ALJ found that Brown’s medically determinable impairments could

reasonably be expected to produce the alleged symptoms, but that her statements

regarding the intensity, persistence, and limiting effects of these symptoms were not

entirely consistent with the medical evidence and other evidence in the record.

R. 69. This determination is supported by substantial evidence.

      The ALJ thoroughly examined the medical evidence in determining that

Brown’s subjective complaints of pain were not entirely credible. R. 68–72. The

ALJ specifically found that her complaints of disabling pain were inconsistent with

the following medical evidence:

   • Medical records in 2016 indicated that the claimant has a history of
     hidradenitis suppurtiva (R. 457), but subsequent medical records do not show
     significant treatment for hidradenitis suppurtiva and generally no significant
     rashes and lesions. R. 651, 658, 670, 834, 942.
   • Treatment notes from April 2017 indicated a history of back pain, migraines,
     and neuropathy, and on examination there were complaints of tenderness in
     the lumbar spine area. R. 551. But treatment notes from West Alabama Spine
     and Pain specialist dated April 13, 2017 reflect that Brown had full strength
     in her upper and lower extremities, a nonlateralizing gait, intact cranial
     nerves, appropriate mood and affect, and no muscle atrophy or tenderness.
     R. 642. Additionally, treatment notes from June 2017 indicated that Brown
     had severe headaches about twice a month but her condition improved
     between headaches. R. 650. Treatment notes also indicated Brown had been
     doing worse after she stopped taking the medication Topamax. R. 650.

                                          10
       Case 7:20-cv-00682-GMB Document 19 Filed 09/15/21 Page 11 of 17




       Examination showed Brown was alert, had normal mentation, intact cranial
       nerves, normal movements, and intact sensory. R. 650.
   •   April 19, 2017 treatment notes referenced a lumbar spine MRI revealing mild
       disc abnormalities of L2–L3, L3–L4, and L4–L5 level without impingement
       and progression of central and right paracentral disc protrusion at L5–S1.
       R. 698. Radiological imaging conducted on June 17, 2017 showed mild
       discogenic degenerative changes and mild anterior osteophyte formation at
       L3–L4 and T12-L1, but satisfactory alignment of the lumbar spine, no
       fracture or subluxation, and intact pedicles. R. 681.
   •   Treatment notes from July 2017 reflect complaints of tenderness in the
       lumbar region and positive straight leg raises, but Brown had a normal gait,
       intact neurovascular examination, and normal upper and lower extremities.
       R. 663–87.
   •   By November 2017, subsequent MRIs and myelogram of the lumbar spine
       revealed that her spine protrusion was significantly diminished with mild-
       minimal mass effect on the nerve root and no nerve root displacement.
       R. 647, 751, 775, 806–09. Brown requested and received epidural injections
       in July 2017 and November 2017 for pain from caring for her elderly mother
       and lifting too much weight. R. 689, 693, 792–93.
   •   Treatment notes from January 23, 2018 detail complaints of incontinence and
       anesthesia on the left side. R. 800. However, Brown’s pain was stable with
       medication, she had a normal gait and station, symmetric reflexes, no focal
       motor deficits, and was able to walk on her heels and toes. R. 800.
   •   Treatment notes following Brown’s discectomy in February 2018 indicated
       that Brown was not in acute distress and ambulated normally. R. 828.
   •   Treatment notes from August 2018 indicated that Brown’s pain was the same
       severity, but it was now intermittent instead of constant. R. 937–46. Brown
       reported that pain medications and epidural sacroiliac injections were 70% to
       75% effective in managing her pain. R. 943. She also reported that her
       activities of daily living increased with medication and her medications did
       not result in any driving impairment. R. 941.

       In addition, the ALJ considered the medical opinions and prior administrative

medical findings in the record, including Dr. Fawad Aryanoure’s and Dr. Mark

Prohaska’s consultive examinations. R. 71. The ALJ noted that Brown complained

to Dr. Aryanoure of migraines, headaches, lower back pain radiating down both legs,


                                         11
      Case 7:20-cv-00682-GMB Document 19 Filed 09/15/21 Page 12 of 17




depressed mood, and swelling in the right foot and ankle, but she also had a normal

gait, full strength in her musculoskeletal system, and full range of motion. R. 71,

656–59. As to Dr. Prohaska’s opinion, the ALJ noted that he observed no significant

mental limitations and found that this opinion was consistent with the record. R. 71,

724–25.

      Based on this medical evidence and Brown’s testimony about her daily

activities, the court finds that the ALJ’s assessment of Brown’s pain testimony is

supported by substantial evidence. Brown’s medical records detailed complaints of

pain, but her medical examinations were largely normal with moderate clinical

findings relating to her lumbar spine, and there was evidence of improvement with

medication and treatment. See Belle v. Barnhart, 196 F. App’x 558, 560 (11th Cir.

2005) (noting that normal findings on examination support an ALJ’s decision to

discount subjective complaints); Dawkins v. Bowen, 848 F.2d 1211, 1213 (11th Cir.

1988) (“A medical condition that can reasonably be remedied either by surgery,

treatment, or medication is not disabling.”). The record reflects that Brown’s

treatment and medication were effective since, for example, her constant pain

became intermittent and she reported 70 to 75 percent relief. R. 943. Additionally,

Brown’s own testimony shows that she can perform daily activities such as cooking,

laundry, grocery shopping, and sweeping with help. R. 180, 183. The record also

reflects that Brown can groom herself, occasionally drive, manage funds, and



                                         12
       Case 7:20-cv-00682-GMB Document 19 Filed 09/15/21 Page 13 of 17




provide care for her children. R. 724. These activities further undercut her claim of

disabling limitations.

      In sum, the ALJ correctly considered “the consistency of [Brown’s]

statements” with the remainder of the evidence and properly evaluated her subjective

complaints. See SSR 16-3p, 2017 WL 5180304, at *8. The ALJ’s determinations

are supported by substantial evidence.

B.    RFC Formulation

      Brown next argues that the ALJ’s RFC finding is not supported by substantial

evidence. Doc. 17 at 10. Specifically, she contends that the ALJ did not link the

RFC assessment to the entirety of the medical records in the file. Doc. 17 at 10. The

Commissioner contends that this argument lacks merit and is an invitation to reweigh

the evidence rather than defer to the ALJ’s decision. Doc. 18 at 19. The court agrees.

      Social Security Ruling (“SSR”) 96-8p, 1996 WL 374184 regulates the ALJ’s

assessment of a claimant’s RFC. Under SSR 96–8p, the “RFC assessment must first

identify the individual’s functional limitations or restrictions and assess his or her

work-related abilities on a function-by-function basis. . . . Only after that may RFC

be expressed in terms of exertional levels of work, sedentary, light, medium, heavy,

and very heavy.” SSR 96–8p at 1. The regulation mandates a narrative discussion

of “the individual’s ability to perform sustained work activities in an ordinary work

setting on a regular and continuing basis . . . and describ[ing] the maximum amount



                                         13
       Case 7:20-cv-00682-GMB Document 19 Filed 09/15/21 Page 14 of 17




of each work-related activity the individual can perform based on the evidence

available in the case record.” SSR 96–8p at 6.

      The Eleventh Circuit has held that an ALJ meets the requirements of SSR 96–

8p by considering all of the evidence even when the ALJ could have been “more

specific and explicit” in his or her findings with respect to a plaintiff’s “functional

limitations and work-related abilities on a function-by-function basis.” Freeman v.

Barnhart, 220 F. App’x 957, 959 (11th Cir. 2007); see also Castel v. Comm’r of Soc.

Sec., 355 F. App’x 260, 263 (11th Cir. 2009) (holding that an ALJ’s RFC finding is

sufficiently detailed—despite lacking an express discussion of every function—if

there is substantial evidence supporting it).       In addition, the ALJ need not

“specifically refer to every piece of evidence in his decision” so long as the decision

allows the court to conclude that the ALJ considered the plaintiff’s medical condition

as a whole. See Dyer, 395 F.3d at 1211.

      Consistent with the standards, the court is satisfied that the ALJ considered

the entirety of the medical evidence in formulating Brown’s RFC assessment. The

ALJ’s decisions includes a thorough discussion and examination of the evidence of

Brown’s impairments, including the objective medical evidence, subjective

symptoms, and the extent to which those symptoms are reasonably consistent with

the objective medical evidence, prior administrative medical findings or medical

opinions, her daily activities, and testimony concerning her limitations. R. 68–72.



                                          14
       Case 7:20-cv-00682-GMB Document 19 Filed 09/15/21 Page 15 of 17




The ALJ also explained the basis for his determination that Brown could perform a

reduced range of light work. R. 72. Brown’s argument that the ALJ must include

limitations specific to each medically determinable impairment is without merit

since the ALJ need not refer to every piece of evidence in determining a claimant’s

RFC. See Dyer, 395 F.3d at 1211. The ALJ’s RFC assessment is supported by

substantial evidence. See Mitchell v. Comm’r of Soc. Sec., 771 F.3d 780, 782 (11th

Cir. 2014).

C.    VE Hypothetical

      Brown’s final argument is that the VE’s testimony is not supported by

substantial evidence because it was based on an incomplete and insufficient

hypothetical. Doc. 17 at 14–16. Specifically, Brown contends that the ALJ’s

hypothetical did not include specific limitations associated with bilateral peroneal

neuropathy. Doc. 17 at 16.

      “In order for a vocational expert’s testimony to constitute substantial

evidence, the ALJ must pose a hypothetical question which comprises all of the

claimant’s impairments.” Wilson, 284 F.3d at 1227. “The hypothetical need only

include the claimant’s impairments, not each and every symptom of the claimant.”

Ingram v. Comm’r of Soc. Sec. Admin., 496 F.3d 1253, 1270 (11th Cir. 2004).

Furthermore, the ALJ is “not required to include findings in the hypothetical that the

ALJ had properly rejected as unsupported.” Crawford v. Comm’r of Soc. Sec., 363



                                         15
       Case 7:20-cv-00682-GMB Document 19 Filed 09/15/21 Page 16 of 17




F.3d 1155, 1161 (11th Cir. 2004).

      The court finds that the ALJ’s hypothetical questions to the VE appropriately

accounted for Brown’s impairments and limitations as demonstrated by the medical

evidence of the record. This is all that is required of the ALJ. See McSwain v. Bowen,

814 F.2d 617, 619–20 (11th Cir. 1987); see also Borges v. Comm’r of Soc. Sec., 771

F. App’x 878, 883 (11th Cir. 2019) (“[B]ecause Borges’s RFC, which is supported

by substantial evidence . . . matched the ALJ’s first hypothetical question at the

hearing he did not need to rely on these more restrictive hypotheticals.”). Brown

argues that the ALJ’s hypotheticals omit specific functional limitations associated

with bilateral peroneal neuropathy such as the operation of foot controls and limits

on walking and standing. Doc. 17 at 16.         The ALJ’s hypothetical, however,

incorporated a light exertional level consistent with his RFC determination. The

court has concluded that substantial evidence supports the ALJ’s assessment of her

subjective complaints of pain resulting from her impairments, including bilateral

peroneal neuropathy, and the ALJ’s hypothetical conformed with the impairments

he found to be supported by the record. The court, therefore, concludes that the

hypothetical was not incomplete or insufficient.

                                V. CONCLUSION

      For these reasons, the Commissioner’s decision is supported by substantial

evidence and based upon the proper legal standards. Accordingly, the decision of



                                         16
      Case 7:20-cv-00682-GMB Document 19 Filed 09/15/21 Page 17 of 17




the Commissioner is due to be affirmed.

      A final judgment will be entered.

      DONE and ORDERED on September 15, 2021.


                                   _________________________________
                                   GRAY M. BORDEN
                                   UNITED STATES MAGISTRATE JUDGE




                                          17
